10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:07-mj-00462-VCF Document 8 Filed 04/25/19 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-oOo-
UNITED STATES OF AMERICA ) Case No. 2:07-mj-462
)
Plaintiff, ) ORDER FOR DISMISSAL AND
vs. ) QUASHING WARRANT
)
ALCEBE DOMINGUEZ-MAYO, )
)
Defendant. )
)
)

 

Court

Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of

endorsed hereon, the United States for the District of Nevada hereby dismisses with

prejudice complaint number 2:07-mj-462 on Alcebe Dominguez-Mayo.

DATED this 23rd __ day of April, 2019.

 

NICHOLAS A. TRUTANICH
United States Attorney

/s/ Linda Mott

LINDA MOTT
Assistant United States Attorney

Leave of Court is granted for the filing of the foregoing dismissal.

 

 

——e

BY:

Ast <ephember
DATED this day of April, 2019.
|. FILED ——___ RECEIVED
ENTERED ____. SERVED ON

 

COUNSEL/PARTIES OF RECORD

 

 

UNITED STATES MAGISTRATE JUDGE

SEP 2 5 2919 ) CAM FERENBACH
U.S. MAGISTRATE JUDGE

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

EPUTY

 

 

 

 

 
